           Case 1:18-cr-00830-VSB Document 51 Filed 04/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                      4/22/2021
UNITED STATES OF AMERICA,                                 :
                                                          :
                      -v-                                 :
                                                          :      S2 18-CR-830 (VSB)
MUHAMMAD KHALID KHAN,                                     :
   a/k/a “KK,”                                            :             ORDER
                                                          :
                                    Defendant.            :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        As the parties are aware, sentencing of Defendant Muhammad Khalid Khan (“Khan” or

“Defendant”) is scheduled in this matter for Friday, April 23, 2020, at 10:00 a.m. I have

completed my initial review of the Presentence Report (“PSR”), the defense sentencing

submission, and the Government’s sentencing submission. Based upon that review, it is hereby:

        ORDERED that the parties shall provide the following requested documents prior to

sentencing and shall be prepared to discuss/answer the following topics and questions either at

sentencing or prior to sentencing:

             1. The Government shall provide a copy of any report and/or notes taken during

                 Defendant’s safety valve proffer.

             2. On page 5 of the defense submission it states “Since his incarceration, Mr. Khan’s

                 mother has suffered a stroke and her health is declining rapidly.” What is the

                 basis for this statement? Is there any other location in the defense submission

                 with the stroke is discussed?




                                                         1
Case 1:18-cr-00830-VSB Document 51 Filed 04/22/21 Page 2 of 4




 3. Do Defendant’s medical records support the assertion that medical professionals

    proscribed medication for Defendant that were not filled by the Bureau of

    Prisons? If so, how many times did this occur?

 4. Does Defendant and/or his family own Bismillah & Co (“B&C”)?

        a. What was the gross and net annual revenue of B&C in 2020?

        b. Does Defendant and/or his family operate the branches of B&C?

        c. What was Defendant’s salary in 2019 from the work he did at B&C?.

 5. What is the support for the assertion that Defendant lied during the instant offense

    about his ability to obtain and transport narcotics and/or his ability to launder

    money?

 6. What is the evidence that Defendant was not lying during the instant offense?

 7. Does the Government have Defendant’s passport?

        a. What countries does the passport indicate Defendant traveled to between

            2017 and 2019?

        b. What countries does the passport indicate Defendant traveled to prior to

            2017?

 8. Did the Government seize Defendant’s cell phone?

        a. Did the Government obtain Defendant’s cell phone records?

        b. Did the Government search the contents of Defendant’s cell phone? If so,

            was there any proof of his narcotics trafficking and/or his money

            laundering on his cell phone?

 9. During the instant offense Defendant claimed to have access to 150 kilograms of

    “opium” for sale in Toronto, Canada.



                                      2
Case 1:18-cr-00830-VSB Document 51 Filed 04/22/21 Page 3 of 4




        a. What is the proof that this was a true statement?

        b. Is there any information that confirms that Defendant had access to 150

           kilograms of “opium” in Canada?

 10. In the Summer of 2018 Defendant was arrested in Nigeria and eventually

    extradited to the United States.

        a. At the time Defendant was arrested in Nigeria was he offered the

           opportunity to cooperate?

        b. According to the Government’s sentencing submission, on June 29, 2018,

           Defendant told UC-2 that he had 200 kilograms of heroin in a country in

           East Africa. Does the Government have any evidence that confirms

           Defendant’s assertion? Does the Government have any information

           concerning where in East Africa the 200 kilograms of heroin were

           located?

 11. On page 5 of the Government’s submission the Government discusses

    Defendant’s proffer sessions with the Government. To the extent the Government

    is permitted to comment on Defendant’s proffer sessions,

        a. Did the Government believe Defendant’s statements during the proffer

           sessions?

        b. Did the Government believe Defendant was minimizing his involvement

           in narcotics trafficking?

        c. Did the Government believe Defendant was minimizing his involvement

           with money laundering?




                                       3
         Case 1:18-cr-00830-VSB Document 51 Filed 04/22/21 Page 4 of 4




               d. The Government states that “Unfortunately, the Government and the DEA

                  assessed that the information Khan provided was limited, and

                  insufficiently specific and actionable to provide substantial assistance in

                  the foreseeable future.” What does “insufficiently specific and actionable”

                  mean?


SO ORDERED.


Dated:   April 22, 2021
         New York, New York

                                                                _______________________
                                                                Vernon S. Broderick
                                                                United States District Judge




                                            4
